DETAILED ACTION
This office action is responsive to amendment filed on October 22nd, 2021.
Claims 1~16 and 18~20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowability
The application is allowed based on Applicant’s amendment/remarks made on 10/22/21.
The prior art of record does not teach nor suggest, An information transmission method, device, and CRM, comprising: obtaining, by a terminal device, first mapping relationship information and second mapping relationship information, wherein the first mapping relationship information comprises a mapping relationship between a first service and a first address and a mapping relationship between a second service and a second address, and the second mapping relationship information comprises a mapping relationship between the first service and at least one first carrier and a mapping relationship between the second service and at least one second carrier: determining, by the terminal device, a first index corresponding to the first service and a second index corresponding to the second service, wherein the first index is different from the second index; determining, by the terminal device, third mapping relationship information according to the first mapping relationship information, the second mapping relationship information, the first index and the second index, wherein the third mapping relationship information comprises a mapping relationship between the first index and the at least one first carrier and a mapping relationship between the second index and the at least one second carrier; and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2457